467 P.2d 526 (1970)
Fred Wilson FRANCE, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-14989.
Court of Criminal Appeals of Oklahoma.
March 11, 1970.
Don Anderson, Public Defender, Oklahoma County, Okla., for plaintiff in error.
G.T. Blankenship, Atty. Gen., Dale F. Crowder, Duane Lobaugh, Asst. Attys. Gen., for defendant in error.
NIX, Judge.
Plaintiff in error, Fred Wilson France, was charged in the District Court of Oklahoma County with the crime of Robbery by Force or Fear. He was tried by a jury, found guilty, and his punishment assessed at Nine Years in the penitentiary. From that judgment and sentence he appeals.
From the record, it appears that on April 11, 1968, Mrs. Junia Azel King, 85 years old, was walking on Harvey near Main Street in Oklahoma City, when a man grabbed her from behind, snatched her purse, and ran away. She never did see his face. A bystander chased the man, retrieved the purse and returned it to Mrs. King. Don Myers was the bystander, who happened to be driving by, saw the incident, parked his car, gave chase, retrieved the purse and returned it to the victim. He identified the defendant as the purse snatcher, and Mrs. King as the lady whose purse was taken. Officer Guiterres of the Oklahoma City Police Department arrested defendant at the place where Myers caught up with him and retrieved the purse. The defendant did not testify nor offer any evidence in his behalf.
This Court has considered the allegations raised by defendant on appeal, and find that the evidence was more than sufficient to support the verdict of the jury. See, Williams v. State, Okl.Cr., 373 P.2d 91.
We further find that the sentence was not excessive, in view of the fact that the minimum sentence is five years, and the maximum  life imprisonment.
In conclusion, we are of the opinion that the defendant had a fair and impartial *527 trial, and that there was sufficient evidence to sustain the judgment and sentence. Affirmed.
BRETT, P.J., and BUSSEY, J., concur.